DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhowmik et al (U.S. Pub. 2012/0139997)
Regarding claim 1, a fluid ejection head (Figure 5; Paragraph 0009) comprising: a fluid ejection face through which fluid ejection orifices extend (Paragraph 0020; Figure 3a)
A coating selectively coated over first portions of the fluid ejection face, second portions of the fluid ejection face omitting the coating (Paragraphs 0020, 0047, 0061; Claims 1, 9)
Regarding claim 7, Bhowmik discloses first orifices to eject a first fluid having a first characteristic and second orifices to eject second fluid with a second characteristic (Paragraph 0032)
Regarding claim 8, a fluid ejection head treatment (Abstract; Claim 1) method comprising selectively applying a coating to first portions a fluid ejection face of a fluid ejection hade; and selectively omitting the coating from second portions of the fluid ejection face (Paragraphs 0020, 0061)
Regarding claim 13, ejecting fluid through fluid ejection orifices of the fluid ejection face, wherein the selective applying of the coating follows the ejecting of the fluid through the fluid ejection orifices (Abstract; Paragraph 0043)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmik et al (U.S. Pub. 2012/0139997) in view of Lebens (U.S. Pub. 2008/0136868)
Regarding claim 5, Lebens discloses wherein the coating comprises a non-wetting material adjacent to and about the fluid ejection orifices (Paragraphs 0014, 0052)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Lebens into the device of Bhowmik, for the purpose of improving the directional stability of the ejected drop
Regarding claim 6, Lebens discloses wherein the coating comprises a first portion comprising a non-wetting material adjacent to and about the fluid ejection orifices and a second portion comprising a wetting material (Paragraphs 0014, 0052)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Lebens into the device of Bhowmik, for the purpose of improving the directional stability of the ejected drop

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmik et al (U.S. Pub. 2012/0139997) in view of Rivas (U.S. Pub. 2016/0114581)
Regarding claim 9, Rivas discloses applying coating comprises stamping the coating onto the fluid ejection face (Paragraph 0029)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Rivas into the device of Bhowmik, for the purpose of providing protective coating to prevent corrosion caused by ink

Allowable Subject Matter
Claims 2-4, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claims 14-15 is the inclusion of the limitation of a vacuum chuck having raised portions and vacuum recesses, the vacuum recesses corresponding to portions of the fluid ejection face which are not to be selectively coated by the system; and a vacuum source connected to the vacuum chuck to draw first portions of the film, coated with the coating, into the vacuum recesses.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        December 14, 2022